Citation Nr: 0710385	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-32 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from December 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied an increased 
evaluation for sinusitis.

The appeal was remanded in a Board decision issued in May 
2006 for additional development.  In a supplemental statement 
of the case issued in November 2006 the RO continued a 30 
percent disability evaluation for sinusitis.  The case has 
been returned to the Board for appellate review.


FINDING OF FACT

The competent and probative medical evidence of record does 
not show that the veteran has had radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003 and May 
2006; a rating decision in May 2003; a statement of the case 
in October 2003; and a supplemental statement of the case in 
October 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in November 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
September 2004 in relation to this claim.  The veteran, 
through his representative, requested an additional 
examination on the basis that the claims folder was not made 
available to the examiner and that, as a result, the 
examination was inadequate for rating purposes.  The Board 
remanded the claim and the veteran was scheduled for another 
examination.  However, through his representative, the 
veteran notified the RO that he could not make it to the 
examination and to evaluate his claim based on the evidence 
in the file.  Pursuant to his request, the Board will go 
forward with a decision on this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II. Sinusitis

The veteran seeks an increased evaluation for his service-
connected sinusitis, currently evaluated as 30 percent 
disabling.  Since the 30 percent rating has been in effect 
for more than 20 years, the evaluation is protected, by law, 
against reduction. 38 C.F.R. § 3.951 (2006).  The veteran 
contends that his condition meets the criteria for a 50 
percent rating.  He contends that he has headaches, pain, 
tenderness of affected sinus and purulent discharge and has 
had two surgeries.  

The veteran's chronic sinusitis has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, DC 6513, which 
pertains to chronic maxillary sinusitis.  Under the general 
rating formula, a 30 percent evaluation is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

Under Diagnostic Code 6522 for evaluating allergic or 
vasomotor rhinitis, a 30 percent rating is warranted for 
allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

The veteran was treated for rhinitis in service.  On VA 
hospitalization in 1956, vasomotor rhinitis was diagnosed.  
In March 1957, the veteran had surgery for deviated nasal 
septum, a condition for which service connection is not in 
effect.  In a rating decision in November 1957 the RO granted 
entitlement to service connection for vasomotor rhinitis and 
assigned a zero percent (noncompensable) evaluation effective 
from November 1956.  After a VA examination, in a December 
1959 rating decision, the evaluation was increased to 30 
percent disabling for hypertrophic rhinitis and bilateral 
maxillary sinusitis under DC 6513 for sinusitis effective 
from September 1959.  

Although a reduction in the disability evaluation was 
proposed by the RO, after review of a September 1965 
examination and previous evidence of record, the RO continued 
the 30 percent disability evaluation for chronic, severe 
antral sinusitis in an October 1965 rating decision.  In 
November 1971, the veteran had surgery for a nonservice-
connected ear condition.  Multiple subsequent rating 
decisions continued the 30 percent disability evaluation.    

In a Board decision issued in March 1991 an increased rating 
for rhinosinusitis was denied.  In a rating decision in June 
1991 and January 1993, the RO continued the 30 percent 
evaluation.  In a Board decision issued in August 1999, an 
increased rating for sinusitis was denied.  In October 2002 
and March 2003, the RO continued the 30 percent evaluation.

In a June 2002 statement, Dr. W.S.B., a private medical 
doctor, certified that he had initially evaluated the veteran 
in May 2002 with a follow-up visit in June 2002.  The veteran 
presented with complaints of nasal congestion, post nasal 
drip, sinus discomfort, dizzy spells, disequilibrium, and 
imbalance.  The veteran related his past medical history.  
The pertinent diagnosis was vasomotor rhinitis.  The doctor 
indicated that the veteran was treated with medications.  

VA outpatient treatment records show that when seen in May 
2002 at primary care, the veteran indicated intermittent 
sinus diseases every three months.  The assessment included 
chronic rhinosinusitis.  The veteran was informed about 
current recommendations of "ABX" for 12 weeks, which he 
declined.  In July 2002, he had no complaints related to his 
nose. 

At a VA examination in August 2002 the veteran reported he 
underwent a septorhinoplasty approximately in 1958.  He 
complained of nasal congestion with nasal secretions more so 
of the left nostril, frontal headaches, hoarseness, and 
frequent sneezing.  There was interference with breathing 
through the nose.  There was no mention of purulent 
discharge.  The veteran denied dyspnea at rest or on 
exertion.  He used topical nasal sprays for treatment.  
Objective findings were the septum was in the midline, the 
nasal mucosa appeared normal and the pharynx revealed normal 
mucosa.  There was no tenderness, purulent discharge or 
crusting.  The diagnoses were normal nasal examination and 
paranasal sinus x-rays were reported negative for active 
sinusitis.

Dr. W.S.B. wrote in March 2003 that the veteran had chronic 
maxillary sinusitis and had sinus surgery performed many 
years earlier.  A paranasal sinus CT scan in March 2003 
revealed a small retention cyst vs. antral polyp at the 
inferior portion of the left maxillary sinusitis.  The 
pertinent diagnosis was maxillary sinusitis.  

An undated statement from Dr. W.S.B. described the veteran's 
subjective complaints of symptoms and noted the veteran's 
opinion that his sinusitis had gotten worse in spite of 
medical treatment from Dr. W.S.B. 

At a VA examination in September 2004, the veteran reported 
having had nasal surgery, septoplasty and rhinoplasty in the 
1970's.  The veteran complained of nasal congestion, 
headaches, and nasal discharge.  He had interference with 
breathing through his nose and at times had purulent 
discharge.  He did not mention having dyspnea at rest or on 
exertion.  For treatment he used topical steroids.  There was 
no speech impairment.  There were no periods of 
incapacitation defined as requiring bed rest and treatment by 
a physician.  The physical examination revealed the septum in 
the midline and the mucosa appeared normal.  There was no 
tenderness, purulent discharge, or crusting.  The diagnoses 
were normal nasal mucosa and paranasal sinus x-rays 
compatible with left maxillary sinusitis.  

After considering all the evidence of record, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's service-connected sinusitis. 

VA and private medical treatment records show a history of 
ongoing symptoms of sinusitis, however, the evidence does not 
reflect that the veteran has had radical surgery followed by 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  Although the evidence of record shows two 
operations many years earlier for nonservice-connected 
conditions of deviated nasal septum and right retroauricular 
surgery, the evidence does not show radical sinus surgery, 
chronic osteomyelitis or repeated surgeries due to the 
service-connected sinusitis.  

Although the veteran claims symptomatology that would warrant 
a 50 percent evaluation, the medical evidence of record does 
not reflect such symptomatology.  The undated statement from 
Dr. W.S.B. only contains the veteran's subjective complaints 
and his opinion that his sinus condition had worsened.  The 
statement does not contain clinical findings or a medical 
opinion.  While the evidence shows that the veteran continues 
to seek treatment for sinusitis, his condition is not shown 
to have increased in severity to the extent that a higher 
rating is warranted.  

Based on the treatment records and VA examinations, it does 
not appear that the veteran suffers from near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting.  The 
medical evidence of record shows that in May 2002 the veteran 
reported having intermittent sinus disease approximately 
every three months.  At a VA examination in August 2002, he 
did not mention purulent discharge.  At the August 2002 VA 
examination and at the most recent VA examination in 
September 2004, the nasal mucosa were normal and there was no 
tenderness, purulent discharge or crusting.  X-rays related 
to the August 2002 examination were negative for active 
sinusitis.  Moreover, according to the veteran's own history, 
his surgeries were many years earlier and as shown by the 
evidence of record, were for nonservice-connected disorders.  
Treatment records do not show that he has had any recent 
sinus surgeries.  

Thus, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 30 
percent under DC 6513.  See 38 C.F.R. § 4.97.  

The Board has also considered the criteria under DC 6522 for 
allergic rhinitis.  This diagnostic criteria would not assist 
the veteran, however, as he is currently in receipt of a 30 
percent disability rating, which is the highest rating 
assignable under DC 6522.  See 38 C.F.R. § 4.97, DC 6522.  

In reaching this decision, the Board find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not in order.  The 
evidence in this case does not show that the disability 
causes a marked interference with employment, and there is no 
evidence that the veteran has been hospitalized due to his 
sinusitis.  Accordingly, the Board finds that the impairment 
resulting from the veteran's sinusitis is appropriately 
compensated by the currently assigned schedular rating.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not warranted.  

Accordingly, upon careful review of the record, the Board 
finds that the overall disability picture does not meet or 
more nearly approximate the criteria contemplated for a 
schedular rating in excess of 30 percent disability under the 
rating criteria.  38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Entitlement to a rating in excess of 30 percent for sinusitis 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


